Case 5:20-cv-00577-OLG Document 41 Filed 11/05/20 Page 1 of 2
Case: 20-50654 Document: 00515628131 Page:1 Date Filed: 11/05/2020

Gnited States Court of Appeals
for the Fifth Cireuit FILED

NOV -5 2020
3 .S, DISTRI URT
No. 20-50654 GEST ERN DISTRICT EHTEXAS

BY

 

DEPUTY CLERK
LINDA JANN LEWIS; MADISON LEE; ELLEN SWEETS; BENNY
ALEXANDER; GEORGE MorGan; VOTO LATINO; TEXAS STATE
CONFERENCE OF THE NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE; TEXAS ALLIANCE FOR
RETIRED AMERICANS,
Plaintiffs— Appellees,
persus

RuTH HuGus, TEXAS SECRETARY OF STATE,

Defendant—Appellant.

 

Appeal from the United States District Court
for the Western District of Texas
USDC No. $:20-CV-577- OLY

 

ON PETITION. FOR REHEARING EN BANC
Before DENNIS, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM:

( No member of the panel nor judge in regular active service of the court
having requested that the court be polled on Rehearing En Banc
Case 5:20-cv-00577-OLG Document 41 Filed 11/05/20 Page 2 of 2
Case: 20-50654 Document: 00515628131 Page:2 Date Filed: 11/05/2020
20-50654

(Fep. R. App. P. and 5™Crr. R. 35), the Petition for Rehearing
En Banc is DENIED.

( ) The court having been polled at the request of one of the members of
the court and a majority of the judges who are in regular active service
and not disqualified not having voted in favor (FED. R. App. P. and
574 Cr. R. 35), the Petition for Rehearing En Banc is DENIED.

ENTER ORTHE COURT:

4 duirep graves CIRCUIT JUDGE
